Dear Mr. Free:
Your request for an Attorney General's Opinion concerning drug asset forfeiture was forwarded to me for research and reply. Your question is as follows:
      Can the City Marshall or Constable seize drug assets and dispose of them in accordance with Louisiana Drug Asset Forfeiture Laws?
Yes, because a City Marshall or Constable's office is considered a local law enforcement agency. If the Marshall or Constable makes a seizure of drug assets, they must be disposed of in accordance with La. R.S. 40:2600 et. seq. Louisiana Drug Asset Forfeiture Law, La. R.S. 40:2616(B) states in pertinent part:
      The court shall ensure the equitable distribution of any forfeited property, or monies . . . to the appropriate local, state or federal law enforcement agency so as to reflect generally the contribution of that agency's participation in any of the activity that led to the seizure or forfeiture of the property or deposit of monies under and subject to the provisions of this subsection. . . . Money in the fund shall be distributed in the following order of priority:
             (3) (a) sixty percent (of the remaining money) thereof to the law enforcement agency or agencies making the seizure, such proceeds to be used in drug law enforcement. . . .
If the sixty percent of the remaining funds are to be divided among law enforcement agencies, the amount of money that each law enforcement agency may collect is limited statutorily to each agency's participation in the seizure. Since, a City Marshall and a Constable's office are local law enforcement agencies, they are entitled to a percentage of forfeited funds when their office participates in the seizure. However, the Marshall or Constable is Mr. Robin Free required by La. R.S. 40:2616 (B) to use the distributed funds in furtherance of drug law enforcement. This requirement, that the proceeds be used in drug law enforcement, has been interpreted strictly by this office in other opinions dealing with drug asset forfeiture. (see enclosed)
I hope this opinion sufficiently answers your question. If our office can be of further assistance, please do not hesitate to contact us.
Respectfully submitted,
                           RICHARD P. IEYOUB Attorney General
                           BY: ________________________ ROBERT L. ODINET Assistant Attorney General
RLO:ckj
Mr. Robin Free Assistant District Attorney Eighteenth Judicial District Post Office Box 756 Port Allen, Louisiana  70767
DATE RECEIVED:  3/31/95
DATE RELEASED:
ROBERT L. ODINET Assistant Attorney General